Case 2:20-cv-11660-GAD-RSW ECF No. 6, PagelD.89 Filed 08/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
TWIN FLAMES UNIVERSE.COM, INC,, a Case No. 2:20-cv-11660
Michigan corporation; JEFFREY AYAN, a
Michigan resident; and SHALEIA AYAN, Hon. Gershwin A. Drain
a Michigan resident, Mag. Judge R. Steven Whalen

Plaintiffs,
Vv.

MISTY LENAE WARNER f/k/a LENAE
BURCHELL, a Texas resident; LOUISE COLE,
an Arizona resident; GREGORY ABBEY a/k/a
MIGUEL ABBEY, a resident of Belgium; and
ANDREA SCOTT, a resident of Florida,

 

Defendants.
Matthew Kerry (P81793) Alien M. Wolf (P31759)
Kerry Law, PLLC THE WOLF LAW FIRM, PLLC
Attorney for Plaintiffs Attorney for Defendant Cole
2148, Main Street, Ste. 200 436 S. Broadway Street, Ste. C
Ann Arbor, MI 48104 Lake Orion, MI 48362
(734) 263-1193 (248) 693-6245
matt@kerrylawpllc.com awolf@lawwolf.com

David D. Lin (pro hac vice forthcoming)
Justin Mercer (pro hac vice forthcoming)
Lewis & Lin, LLC

Attorneys for Plaintiffs

81 Prospect Street, Ste. 8001

Brooklyn, NY 11201

(718) 243-9323

david@iLawco.com

justin@iLawco.com

 

CERTIFICATE OF SERVICE

 
Case 2:20-cv-11660-GAD-RSW ECF No. 6, PagelD.90 Filed 08/10/20 Page 2 of 2

I certify that on the 10th day of August, 2020, I will electronically file Defendant Cole’s
Motion to Dismiss Plaintiffs’ Complaint and Brief in Support of Motion to Dismiss with the Clerk
of the Court using the CM/ECF system, which will then send a notification of such filing (NEF)
to the following:

Matthew Kerry
Kerry Law, PLLC
214 S. Main Street, Suite 200
Ann Arbor, Michigan 48104

matt@kerrylawpile.com

David D, Lin
Justin Mercer
Lewis & Lin, LLC
81 Prospect Street, Suite 8001
Brooklyn, NY 11201

david@ilawco.com
fustin@ilawco.com

/s/ Michelle Tribisondi
Legal Assistant to Allen M. Wolf
Attorney for Defendant Cole
